              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:21-cv-00077-MR


MICHAEL ORLANDO LINEBERGER,     )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
DEKERK PRICE, et al.,           )                      ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on initial review of the Amended

Complaint [Doc. 13]. The Plaintiff is proceeding in forma pauperis. [See

Doc. 11].

I.    BACKGROUND

      The pro se Plaintiff, Michael Lineberger, filed this action pursuant to 42

U.S.C. § 1983, complaining about incidents that allegedly occurred at the

Mountain View Correctional Institution (“MVCI”), where he is presently

incarcerated. The Plaintiff characterizes this as a “class action” and purports

to bring the Amended Complaint on behalf of himself and inmate Ralph

Cunningham. [Doc. 13 at 14].        The Plaintiff names as Defendants the

following MVCI employees: Jeffrey Patane, a physician’s assistant (“P.A.

Patane”); M. Silvers, a correctional officer (“Officer Silvers”); Dekerk Price,


        Case 1:21-cv-00077-MR Document 14 Filed 08/02/21 Page 1 of 9
an assistant unit manager (“Assistant Unit Manager Price”); and Kella

Phillips, a unit manager (“Unit Manager Phillips”).

      The Complaint was dismissed on initial review, and the Plaintiff was

given the opportunity to amend. [Doc. 12]. The Amended Complaint is now

before the Court on initial review.

II.   STANDARD OF REVIEW

      Because the Plaintiff is proceeding in forma pauperis, the Court must

review the Amended Complaint to determine whether it is subject to

dismissal on the grounds that it is “(i) frivolous or malicious; (ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary relief against

a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see

28 U.S.C. § 1915A (requiring frivolity review for prisoners’ civil actions

seeking redress from governmental entities, officers, or employees).

      In its frivolity review, a court must determine whether a complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).    However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his complaint which set


                                         2

          Case 1:21-cv-00077-MR Document 14 Filed 08/02/21 Page 2 of 9
forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       A.    Parties

       The Plaintiff purports to assert this action as a class action on behalf

of other inmates. As a pro se inmate, the Plaintiff is not qualified to prosecute

a class action or assert a claim on behalf of others. See Myers v. Loudoun

Cnty. Pub. Schls., 418 F.3d 395, 400 (4th Cir. 2005) (“An individual

unquestionably has the right to litigate his own claims in federal court.... The

right to litigate for oneself, however, does not create a coordinate right to

litigate for others”); Hummer v. Dalton, 657 F.2d 621, 625 (4th Cir. 1981)

(prisoner’s suit is “confined to redress for violations of his own personal rights

and not one by him as knight-errant for all prisoners.”); Oxendine v. Williams,

509 F.2d 1405, 1407 (4th Cir. 1975) (“it is plain error to permit [an] imprisoned

litigant who is unassisted by counsel to represent his fellow inmates in a

class action.”). Therefore, the Plaintiff’s claims asserted on behalf of others

are dismissed.

       The Plaintiff also purports to name another inmate, Ralph

Cunningham, as a plaintiff in this action. Inmate Cunningham, however, is

not a proper plaintiff in this action; he has not signed the Amended


                                        3

         Case 1:21-cv-00077-MR Document 14 Filed 08/02/21 Page 3 of 9
Complaint, paid the filing fee, or applied to proceed in forma pauperis.

Accordingly, the Court will instruct the Clerk to terminate Ralph Cunningham

as a party.

      B.      Section 1983 Claims

      To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

              1.   Conditions of Confinement

      The Eighth Amendment requires prison officials to provide humane

conditions of confinement and “take reasonable measures to guarantee the

safety of the inmates….” Farmer v. Brennan, 511 U.S. 825, 832 (1994)

(quoting Hudson v. Palmer, 468 U.S. 517, 526-27 (1983)). To establish a

violation of the Eighth Amendment in the context of a challenge to conditions

of confinement, an inmate must allege (1) a “sufficiently serious” deprivation

under an objective standard and (2) that prison officials acted with “deliberate

indifference” to the inmate’s health and safety under a subjective standard.

Wilson v. Seiter, 501 U.S. 294, 297-99 (1991). “[O]nly those deprivations

denying the minimal civilized measure of life’s necessities are sufficiently

grave to form the basis of an Eighth Amendment violation.” Hudson v.


                                       4

        Case 1:21-cv-00077-MR Document 14 Filed 08/02/21 Page 4 of 9
McMillian, 503 U.S. 1, 9 (1992) (quoting Wilson, 501 U.S. at 298 (internal

quotation omitted)). Further, a prison official must know of and consciously

or intentionally disregard “an excessive risk to inmate health or safety.”

Farmer, 511 U.S. at 837; Johnson v. Quinones, 145 F.3d 164, 167 (4th Cir.

1998).

      In the Amended Complaint, the Plaintiff alleges that, on December 4,

2020, he suffered injuries when he slipped and fell in a handicap shower due

to slippery soap residue in the stall. [Doc. 13 at 5].

      The Plaintiff appears to allege that Defendants Price and Phillips are

liable as supervisors because they knew the shower floors were dangerously

slippery, yet they failed to take any corrective action, such as installing floor

mats or anti-slip strips on the floor. [See Doc. 13 at 12]. As evidence of

these Defendants’ prior knowledge, the Plaintiff alleges that another inmate

had fallen in a shower only a few weeks before and had received 17 stitches

to the back of his head. [Id.].

      The Plaintiff’s allegations are insufficient to state a deliberate

indifference claim against Price and Phillips. While the Plaintiff alleges that

these Defendants knew of another prisoner’s previous fall, an isolated

incident is generally insufficient to establish deliberate indifference by a

supervisor.   See Slakan v. Porter, 737 F.2d 368, 372 (4th Cir. 1984)


                                       5

         Case 1:21-cv-00077-MR Document 14 Filed 08/02/21 Page 5 of 9
(“Ordinarily, [a plaintiff] cannot satisfy his burden of proof by pointing to a

single incident or isolated incidents….”). Further, the Plaintiff fails to allege

any facts showing that these Defendants deliberately ignored a known risk

of harm. At most, he has alleged negligence, which is insufficient to state a

§ 1983 claim. See Farmer, 511 U.S. at 835 (“deliberate indifference entails

something more than mere negligence….”). The Plaintiff has thus failed to

state a plausible § 1983 claim against Price and Phillips, and those claims

are therefore dismissed.

      The Plaintiff appears to assert a deliberate indifference claim against

Officer Silvers by suggesting that he was somehow negligent in assisting the

Plaintiff after he fell. [Doc. 13 at 14].     As previously stated, however,

allegations of negligence are insufficient to state a § 1983 claim.

Accordingly, the Plaintiff’s claim against Officer Silvers is dismissed.

            2.    Deliberate Indifference To a Serious Medical Need

      Claims based on the alleged lack of or inappropriate medical treatment

under § 1983 fall within the Eighth Amendment’s prohibition against cruel

and unusual punishment. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To

state a claim for deliberate indifference to a serious medical need, a plaintiff

must show that he had serious medical needs and that the defendant acted

with deliberate indifference to those needs. Heyer v. United States Bureau


                                       6

        Case 1:21-cv-00077-MR Document 14 Filed 08/02/21 Page 6 of 9
of Prisons, 849 F.3d 202, 210 (4th Cir. 2017) (citing Iko v. Shreve, 535 F.3d

225, 241 (4th Cir. 2008)). A “serious medical need” is “one that has been

diagnosed by a physician as mandating treatment or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor’s

attention.” Iko, 535 F.3d at 241 (internal quotation marks omitted). To

constitute deliberate indifference to a serious medical need, “the treatment

[a prisoner receives] must be so grossly incompetent, inadequate, or

excessive to shock the conscience or to be intolerable to fundamental

fairness.” Miltier, 896 F.2d at 851. “[E]ven if a prison doctor is mistaken or

negligent in his diagnosis or treatment, no constitutional issue is raised

absent evidence of abuse, intentional mistreatment, or denial of medical

attention.” Stokes v. Hurdle, 393 F. Supp. 757, 762 (D. Md. 1975), aff’d, 535

F.2d 1250 (4th Cir. 1976).

      The Plaintiff appears to assert a claim of deliberate indifference to a

serious medical need against P.A. Patane. Specifically, the Plaintiff alleges

that two days after his accident (and after he had received treatment in an

outside hospital), he was seen by P.A. Patane. [Doc. 13 at 12]. The Plaintiff

alleges that although P.A. Patane knew of his injuries and that he was in

pain, P.A. Patane never provided the Plaintiff any further medical treatment.

[Id.]. He further alleges that P.A. Patane told the Plaintiff that he would be


                                      7

        Case 1:21-cv-00077-MR Document 14 Filed 08/02/21 Page 7 of 9
going to an outside appointment, but that such appointment never occurred.

[Id.]. The Plaintiff alleges that he began filing grievances and sick calls on

December 20, 2020, but that these requests went unanswered until February

23, 2021. [Id.]. The Plaintiff believes that adequate medical care was

intentionally denied or delayed. [Id.].

      The Plaintiff’s claim against P.A. Patane fails in several respects. First,

the Plaintiff has failed to plausibly allege that he had a serious medical need

at the time that P.A. Patane saw him. The Plaintiff’s fall had occurred two or

three days earlier, and the Plaintiff had received unspecified treatment at an

outside hospital. Assuming arguendo that the Plaintiff had a serious medical

need immediately after the fall, he has failed to plausibly allege that such a

need still existed at the time he saw P.A. Patane. Second, the Plaintiff has

failed to explain how P.A. Patane was deliberately indifferent. The Plaintiff

alleges that P.A. Patane told him he would be receiving an appointment that

never occurred, but the Plaintiff does not allege that P.A. Patane caused, or

was even aware of, any delay or denial of treatment. For all these reasons,

the Plaintiff has failed to state a plausible claim that P.A. Patane was

deliberately indifferent to a serious medical need. Therefore, the Plaintiff’s

claim against P.A. Patane is dismissed.




                                          8

        Case 1:21-cv-00077-MR Document 14 Filed 08/02/21 Page 8 of 9
IV.   CONCLUSION

      In sum, the Plaintiff has failed to state a claim against any of the named

Defendants. Therefore, the Amended Complaint will be dismissed.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Amended

Complaint is DISMISSED WITH PREJUDICE as frivolous for failure to state

a claim upon which relief can be granted pursuant to 28 U.S.C. §

1915(e)(2)(B)(i)-(ii).

      The Clerk is respectfully instructed to terminate Ralph Cunningham as

a Plaintiff and to close this case.

      IT IS SO ORDERED.
                                 Signed: August 2, 2021




                                         9

         Case 1:21-cv-00077-MR Document 14 Filed 08/02/21 Page 9 of 9
